ON APPELLANT’S ALTERNATIVE MOTION TO RECALL OR ENFORCE MANDATE
PER CURIAM.
On remand the court simply deleted the sentence in Part V of the Amended Final Judgment which provided that it had “taken into consideration, in setting the amount of monthly alimony, tax free monies the wife will be receiving from her share of the equitable distribution of the parties’ property.” In that there will be no tax-free monies from her share of the divided property, equity requires that the $500,000 ten-year payout of Mrs. Fraga’s equitable distribution be at present value and secured by a lien against the former’s husband interest in the Douglas Medical Center.
The cause is remanded with instructions to revise the judgment accordingly.